Opinion by
Mr. Justice McCollum,
This is an action for the wages of manual, labor. It was brought before an alderman and under the foreign attachment act of May 8,1874, P. L. 123. It was proven by the affidavit of the plaintiff to the satisfaction of the magistrate that the defendant was a nonresident and the bond required by the act was given before the attachment was issued. The subsequent proceedings were regular and resulted, on the 18th of April, 1891, in a judgment for the plaintiff for $234.25 and costs. From this judgment the defendant, on the 27th of April, 1891, having by his agent or attorney made affidavit and given bail for the debt and costs, as required by law in such cases, appealed.
The record of the proceedings in the court of common pleas to which the appeal was taken shows that a plea in abatement was entered on the 9th and an affidavit of defence was made, on the 27th of June, 1891. The material fact alleged in the plea and affidavit was that when the writ of foreign attachment was issued the defendant was a resident of the state of Pennsylvania. The plaintiff, having filed a statement of his claim on the 25th of June, 1891, obtained a rule on the 15th of July, 1891, to show cause why judgment should not be entered for want of a sufficient affidavit of defence. This rule was made absolute on the 30th of September, 1891, and judgment was entered against the defendant for $240.55. From this judgment the appeal to this court was taken, and the *511single question presented by it is whether the affidavit contains a valid defence to the action. The answer to this question depends on the effect to be given to the appeal from the judgment of the magistrate, the entry of bail for the debt and costs, and the general appearance for the defendant in the court of common pleas.
We think that by the entry of bail for the payment of the debt, interest, and costs, the attachment was dissolved and the goods of the defendant were released from its grasp, and that the appeal and unconditional appearance constitute a complete answer to all objections founded upon an alleged want of jurisdiction of the person. It is true that this bail was given on appeal, but it was bail to the action, security for the claim, and such as was required by law, on appeals from judgments for the wages of manual labor. It is like, and affords precisely the same protection to the plaintiff in the action as the bail which under the act of 1836 dissolves the attachment; and we discover no valid reason for denying to it the same effect. After entering this security the defendant cannot be heard in the common pleas to allege irregularities and defects in the prior proceedings, but the action must proceed in due course as if commenced by summons, duly served.
Consent may give jurisdiction of the person but not of the subject-matter. It is usually expressed by appearing and pleading to the merits, éither in the court of original jurisdiction or in the appellate jurisdiction, and a general appearance is sufficient without pleading: Am. & Eng. Ency. of Law, vol. 12, page 299, and cases cited.
The subject-matter of the suit is a claim for wages, and of this an alderman has undoubted jurisdiction by summons or domestic attachment against the resident, and by short summons or process of foreign attachment against the non-resident debtor. The conditions essential to the exercise of this jurisdiction in either form may be waived: Ibid. 300, and cases cited.
The specifications of error are overruled.
Judgment affirmed.